Cakson, P. J.,
An action in assumpsit was filed on October 17, 1958, at no. 238, September term, 1958, by plaintiff, Michael Herman, against Glenn E. Allum, defendant. The suit was brought on an oral contract for the maintenance of a horse amounting to $884.00, plus $1 per day from October 1, 1958.
After the filing of appropriate pleadings, the case was submitted to a board of arbitrators, a hearing held and an award was made on January 12, 1959, in favor of Michael Herman, plaintiff, in the sum of $319. Notice of the filing of the award was accepted by counsel for the parties on January 12, 1959.
*358On January 30, 1959, defendant filed an affidavit of appeal and a recognizance. Defendant paid $50 at this time as part payment of the arbitrators’ fees in hearing the case. On March 16, 1959, plaintiff filed a petition and rule to show cause why the appeal and recognizance should not be stricken and the appeal disallowed. An answer to said petition and rule was filed by defendant on March 17, 1959. The case is now before the court after argument and the filing of briefs.
Plaintiff argues that the appeal was invalid and unperfected within 20 days after the award of the arbitrators because defendant had not paid all the accrued costs in such action amounting to $21.90, nor had he repaid the county for the fees of the members of the board of arbitrators nor was there proof of the surety to support his bond with property.
Defendant avers in his answer that the attorney for defendant has a charge account in the office of the prothonotary for costs and that it is not necessary to provide proof of ability of the surety to support his bond. The court is of the opinion that the charge of counsel’s account in the office of the prothonotary adequately answers the objection of plaintiff as to the payment of the costs, for the prothonotary accepts this as payment. Proof of the ability of the surety to support his bond is not necessary, after accepted by the prothonotary.
The Washington County Court Rules provide under compulsory arbitration (/) that any party is entitled to appeal from an award within 20 days after the filing of the report and repayment to the county of one-half of the fees of the arbitrators, if the amount of the claim is less than $500 and two-thirds of the fees, if the amount is $500 or more. Defendant has *359paid $50 which is two-thirds of the fees and has thus satisfied the rules of court.
Wherefore the following:

Order

And now, April 22, 1959, the petition of plaintiff and the rule therein to show cause is dismissed. The appeal of defendant is allowed.